Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 01/25/2022 has been entered. Claims 1 – 6 remain pending. The amendments to claims 2 – 6 find support in at least [0011 – 0014] of as-published US2020/0406353 . 
Applicant’s amendments have overcome the objection previous set forth
Applicant’s amendments to claim 4 has overcome the rejection under 112(d) previously set forth.

Applicant’s amendment to claim 2 has overcome the rejection of claims 2 and 4 under 102 in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015) as well as the rejection of claim 3 under 103 in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015). The rejection is withdrawn.

Applicant’s amendment to claim 2 has overcome the rejection of claim 2 – 4 and 6 under 103 in view of Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”, NPL, 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015). The rejection is withdrawn.

          

	Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov (“Synthesis and Characterization of Macrocomposite Based on Nickel-Coated Quasi-Crystalline Al-Cu-Fe Powder”, NPL).

Regarding claim 1, Ivanov teaches a quasi-crystalline Al-Cu-Fe Powder [title] wherein the powder is mixed with a binder and the binder is a nickel metal [page 1, left column, 2nd paragraph]. Ivanov also teaches that the nickel concentration is 2.7 wt% and 3 wt% for the two batches [page 2, 2nd paragraph] Ivanov teaches that the powder are compacted together and given that the nickel serves as a “binder” for the Al-Cu-Fe powder, the nickel would be dispersed throughout the powder and subsequently compacted (i.e. meeting the claimed uniform nickel mesh). Ivanov also teaches that the binder (i.e. 
Ivanov also teaches that the nickel “led to significant improvement of the compactibility of the powders” (meeting the claimed limitation of reinforcing) [page 2, right column, 4th paragraph]. It is therefore interpreted that the nickel coating serves as a “reinforcing” material and therefore, meets the claimed limitation of “contains a uniform reinforcing nickel mesh” [page 2, right column, 4th paragraph].  


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”, NPL, 2013) (Henceforth Ekimov 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015) (Henceforth Ekimov 2015) and in further view of Fedotov (RU2436656, using espacenet translation) 

Regarding claim 2, Ekimov 2013 teaches a method for preparing a bulk sample of Al-Cu-Fe quasicrystal powder with excellent mechanical properties [Abstract]. Ekimov 2013 further teaches that the method includes the steps of [Experimental];
Compacting at a pressure of about 0.5 GPa in a steel die, followed by
Pressing under quasi-hydrostatic conditions of 8 – 9 GPa (interpreted as the pressing step), which falls within the claimed range of “greater than 1.5 GPa”
Sintering (interpreted as the annealing step*) under “normal pressure” (i.e. 0.101325 MPa), which falls within the claimed range, in a temperature range of 600 – 800° . 

Ekimov teaches that the sintering is activated sintering (i.e. hydrogen atmosphere) which meets the claimed limitation of sintering in a reducing atmosphere [page 1, right column, bottom]

Ekimov 2013 does not explicitly teach a nickel coating, annealing prior to high pressure pressing, and annealing below 850 K. 

Ekimov 2015 teaches an Al-Cu-Fe Powder [abstract] wherein the powder is mixed with a binder and the binder is a nickel metal [page 2, 2nd paragraph]. Ekimov 2015 teaches that the powder are compacted together and given that the nickel serves as a “binder” for the Al-Cu-Fe powder (interpreted as reinforcing the powder by binding them) and that the nickel would be dispersed through the powder and subsequent compact (interpreted as the uniform nickel mesh) [page 10, 4th paragraph], it is interpreted that the nickel coating serves as a “reinforcing” material and therefore, meets the claimed limitation of “contains a reinforcing nickel mesh” [Section 3]. The nickel binder is added in an amount of 2 – 3 wt%, which falls within the claimed range [Conclusions] 
As well, Ekimov 2013 mentions [page 1, left column, bottom through right column, top], that the addition of nickel to the powder improved pressing conditions and activated pressureless sintering. 
Furthermore, Ekimov 2015 teaches a similar method in which the coated powder is pressed at 8 GPa and then sintered in a hydrogen atmosphere (activating atmosphere), at normal pressure, in a temperature range of 445 – 785°C [Section 3]. Additionally, as shown in Ekimov 2015, when the sintering temperature increases up from 450°C the %mass of the quasicrystal microstructure begins to decrease [See Ekimov 2015, Fig 4]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method as taught by Ekimov 2013, and applied a nickel coating as a binder material, as taught by Ekimov 2015. As taught in Ekimov 2013, this leads to improved pressing conditions and activated pressureless sintering. Further still, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sintering step of Ekimov 2013 and modified the temperature to a temperature of approximately 450°C as taught by Ekimov 2015. As taught by Ekimov 2013, reducing the temperature would prevent the loss of quasicrystal microstructure. 

Ekimov 2013 in view of Ekimov 2015 does not explicitly teach annealing prior to high pressure pressing. 

Fedotov teaches a method for producing antifriction composite material including using Al-Cu-Fe powder [Abstract]. Fedotov teaches that prior to forming the final product (in this case by extrusion) the powder is formed into a preform by hot pressing at a pressure of 300 – 500 MPa similar to the compacting step of Ekimov 2013 (i.e. 0.5 GPa), and heating at 150 – 800°C (423 – 1073 K), which overlaps with the claimed range [0015]. Fedotov further teaches that the hot pressing provides a raw powder billet that maintains its integrity when undergoing further processing [0015].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the compacting in a steel die step of Ekimov 2013 and modified it to be a hot pressing step, as taught by Fedotov, in order to improve the integrity of the raw preform prior to the high pressure pressing and sintering of Ekimov 2013 which forms the final bulk sample. 


Regarding claims 3 – 4, Ekimov 2013 in view of Ekimov 2015 and Fedotov teaches the invention as applied above in claim 2. Ekimov 2013 teaches that the pressing step is performed at a pressure range of 8 – 9 GPa [Experimental], which overlaps with the claimed ranges of claims 3 and 4. It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 5, Ekimov 2013 in view of Ekimov 2015 and Fedotov teaches the invention as applied above in claim 2, including the annealing in a reducing atmosphere of less than 770 K. Ekimov 2013 teaches an initial cold pressing step performed at a pressure of 0.5 GPa, which fall within the claimed range of claim 5 [Experimental].

Regarding claim 6, Ekimov 2013 in view of Ekimov 2015 and Fedotov teaches the invention as applied above in claim 2. Ekimov 2013 teaches an initial cold pressing step performed at a pressure of 0.5 GPa, which fall within the claimed range of claim 6, prior to the high pressure pressing at a range of 8 – 9 GPa [Experimental].


Response to Arguments
Applicant’s amendment to claim 2 has overcome the rejection of claims 2 and 4 under 102 in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015) as well as the rejection of claim 3 under 103 in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015). The rejection is withdrawn.

Applicant’s amendment to claim 2 has overcome the rejection of claim 2 – 4 and 6 under 103 in view of Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”, NPL, 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015). The rejection is withdrawn.
However, upon further consideration, a new rejection is made of claims 2 – 6 under 103 in view of Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”) and Fedotov (RU2436656)


Applicant's arguments filed 01/25/22 have been fully considered but they are not persuasive. 

Applicant argues that Ivanov does not anticipate the claimed features of claim 1 because Ivanov teaches a different method of making than the method of making of the instant invention therefore resulting in a different product. This is respectfully not found persuasive. Firstly, applicant argues that one such different is the amount of β phase present, however, this feature is not commensurate in scope with the claimed ranges. Additionally, the patentability of a product does not depend upon its 

Applicant argues (page 9) that the claims 2 – 4 and 6 are novel over the cited references of Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”)(Referred to as Ekimov 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”)(Referred to as Ekimov 2015) because Ekimov 2013 does not teach using a nickel reinforcing mesh. This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant also argues (page 10) that a person of ordinary skill in the art would not have combined/modified Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”)(Referred to as Ekimov 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”)(Referred to as Ekimov 2015) with the disclosed prior art of Fedotov (RU2436656) because Fedotov only has 13 – 16% Al-Cu-Fe powder. This is respectfully not found persuasive. 
Fedotov teaches a producing a composite material with Al-Cu-Fe powder, via powder metallurgy techniques that results in anti-friction products. Fedotov further teaches that prior to a final forming step (in the case of Fedotov, an extrusion process) the raw powder is subjected to hot pressing at a pressure range 300 – 500 MPa that is similar to the first compacting step of Ekimov 2013 (i.e. 0.5 GPa) and at a temperature range of 150 – 800°C, which overlaps with the claimed range [0015]. Fedotov 
Therefore, applicant’s arguments are not found persuasive. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunet P (NPL) – Producing bulk samples of Al-Cu-Fe quasi-crystalline using similar initial compacting and sintering. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735